DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mital et al. (Publication: US 20100325564) in view of Wu et al. (Publication: US 2018/0190030 A1).

Regarding claim 1, see rejection on claim 13.

Regarding claim 2, Mital in view of Wu do not disclose all the limitations of claim 1 including the first visualization component 
Wu discloses wherein the component comprises a funnel object ( [0008], [0041] - The instrument is a funnel object. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mital in view of Wu with wherein the component comprises a funnel object as taught by Wu. The motivation for doing is to increase higher display fidelity as taught by Wu in paragraph(s) [0004]. 

Regarding claim 3, Mital in view of Wu do not disclose all the limitations of claim 1, including the second visualization component .
Wu discloses wherein the component comprises a beaker object ( [0008], [0041] - The instrument is a beaker object. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mital in view of Wu with wherein the component comprises a beaker object as taught by Wu. The motivation for doing is to increase higher display fidelity as taught by Wu in paragraph(s) [0004]. 

Regarding claim 4, Mital in view of Wu do not disclose all the limitations of claim 1 including the second visualization component.
Wu discloses wherein the component comprises a profile layout object ( [0016] - by acquiring an experimental environment image, presenting, on the experimental instrument image using an augmented reality approach, a status image indicating an experimental status of an experimental instrument when performing the target experiment, determining experiment effect information of an experiment operation based on a corresponding relation between a gesture operation and the experiment operation of the target experiment in response to detecting the gesture operation of a user, wherein the experiment effect information comprises an experiment effect image, and displaying, the experiment effect image in the experimental environment image having presented the status image, a virtual status image and an experiment effect image may be superposed on a reality environment image, thereby enhancing a display fidelity. )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mital in view of Wu with wherein the component comprises a profile layout object as taught by Wu. The motivation for doing is to increase higher display fidelity as taught by Wu in paragraph(s) [0004]. 
Regarding claim 5, see rejection on claim 14.

Regarding claim 6, see rejection on claim 15.

Regarding claim 7, see rejection on claim 16.

Regarding claim 8, Mital in view of Wu do not disclose all the limitations of claim 1.
Mital discloses wherein the 3D objects representing individual data points in the one or more data sets have their visual characteristics determined by attribute values of corresponding individual data points ( [0245] a geometry contains the description the visual elements/layout of the container in which the data will be visualized by means of shapes. For example, the simplest possible bar chart specifies the shape of the bounding rectangle, proportionality in the 3D dimensions of the container (alternatively, absolute dimensions), the coordinate system (e.g., Cartesian). A more sophisticated visualization may specify additional concepts. a map may specify subdivisions within the geometry (like zones, streets) that restrict where within the coordinate system a shape may be placed. A quadrant diagram may specify that its Cartesian axes accommodate negative values, color, texture, transparency, and other controllable visual parameters.
[0220], [0254], [0260] - 3-D objects represents in the spaces based on the information of the charts in the virtual space. The user interface 2400 also includes a user interaction mechanism 2440. The user interaction mechanism 2440 permits the user (through one or more user gestures) to cause the data 2412 of the data visual item(s) 2411 to be applied to the input parameters of the element visual items 2420.  the user gesture(s) may actually cause the associated data to be to the input parameters of the elements visual items 2420. Such user gestures might be a drag or drop operation, a hover operation, a drag and click, or any other user gesture or combination of gestures.
 Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. 
   FIG. 33 is an example of the application of a chart to virtual worlds. A "virtual world" is a computerized representation of some real of fictitious map. The map might be two-dimensional or may be three-dimensional. For instance, a city map might include streets, buildings, rivers, and so forth all laid out in a geographic relationship. " Charts" on the other hand represent data series applied to variables. Charts may be applied to virtual worlds using the principles described herein by applying a data series represented by the chart to some aspect of a virtual world. That virtual world aspect might be horizontal or vertical surface, external services of three-dimensional objects, routes, and so forth. The virtual world may represent a real physical space or might just represent a hypothetical area. The virtual world might represent all of a portion of a town, city, state, province, region, building, neighborhood, planet, or any other physical area. ).

Regarding claim 9,   Mital in view of Wu do not disclose all the limitations of claim 8. 
Mital discloses wherein the 3D objects representing individual data points are individually visible in the 3D representation of the first visualization component, and wherein the 3D objects are no longer individually visible in the 3D representation of the [0004], [0029], [0103], [0203], [0238], [0254] to [0260] -  generation 3-D objects in the virtual space is visible based on the charts. Then Range of the 3D object, view component, can be changed to removed or the shape can be superimposed in another space in the virtual space therefore “no longer individually visible” can be read on.) .

Regarding claim 10,Mital in view of Wu do not disclose all the limitations of claim 1.
Mital discloses wherein the 3D representation of the first visualization component and the 3D representation of the second visualization component are arranged in the virtual environment as part of a virtual dashboard for displaying enterprise data from one or more enterprise applications ([0053], [0103], [0183], [0235] to [0240], [0254] to [0260] -  generation 3-D objects in the virtual space based on the charts.
[0004], [0029], [0106] to [0108], [0245], [0254] to [0260]  – the application receives a command to receive charts and to another of the plurality of spaces in the virtual space.
a geometry contains the description the visual elements/layout of the container in which the data will be visualized by means of shapes. For example, the simplest possible bar chart specifies the shape of the bounding rectangle, proportionality in the 3D dimensions of the container (alternatively, absolute dimensions), the coordinate system (e.g., Cartesian). A more sophisticated visualization may specify additional concepts. a map may specify subdivisions within the geometry (like zones, streets) that restrict where within the coordinate system a shape may be placed. A quadrant diagram may specify that its Cartesian axes accommodate negative values, color, texture, transparency, and other controllable visual parameters.
Canonical shapes carry metadata that potentially allows a geometry's " binder-arranger" (described below) to be parameterized to handle multiple shapes. The metadata also provides hints for "layout helpers" also described below. The metadata denotes aspects of the shape such as whether the shape is rectilinear or curvilinear, whether the shape is planar or volume occupying, whether the shape is symmetrical about some dimension, whether the shape needs to be read in the textual sense (e.g. a label) shapes, whether the shape can be colored or superimposed with texture. complex geometries may be constructed and composed with other  visual elements and geometries. 
As show in Fig. 17 and Fig. 20, objects in the spaces of the virtual space thus “virtual dashboard for” can be read on. ).
Wu discloses applications in a cloud environment ([0026] to [0028], [0045],  Fig. 1 – devices are connected over the network to the server for receiving data. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mital in view of Wu with wherein the component comprises a funnel object as taught by Wu. The motivation for doing is to enable convenience as taught by Wu. 

Regarding claim 12, Mital in view of Wu do not disclose all the limitations of claim 1.
[0004], [0029], [0106] to [0108], [0254] to [0260]  – received a command to receive charts and to another of the plurality of spaces in the virtual space. ); 
generating an animation of the 3D objects representing individual data points in the one or more data sets moving from the 3D representation of the second visualization component to a 3D representation of the third visualization component in the virtual environment ([0220], [0254], [0260] - 3-D objects represents in the spaces based on the information of the charts in the virtual space. The user interface 2400 also includes a user interaction mechanism 2440. The user interaction mechanism 2440 permits the user (through one or more user gestures) to cause the data 2412 of the data visual item(s) 2411 to be applied to the input parameters of the element visual items 2420.  the user gesture(s) may actually cause the associated data to be to the input parameters of the elements visual items 2420. Such user gestures might be a drag or drop operation, a hover operation, a drag and click, or any other user gesture or combination of gestures.
 Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. 
   FIG. 33 is an example of the application of a chart to virtual worlds. A "virtual world" is a computerized representation of some real of fictitious map. The map might be two-dimensional or may be three-dimensional. For instance, a city map might include streets, buildings, rivers, and so forth all laid out in a geographic relationship. " Charts" on the other hand represent data series applied to variables. Charts may be applied to virtual worlds using the principles described herein by applying a data series represented by the chart to some aspect of a virtual world. That virtual world aspect might be horizontal or vertical surface, external services of three-dimensional objects, routes, and so forth. The virtual world may represent a real physical space or might just represent a hypothetical area. The virtual world might represent all of a portion of a town, city, state, province, region, building, neighborhood, planet, or any other physical area.); and 
[0004], [0029], [0106] to [0108], [0254] to [0260]  – received a command to receive charts and to another of the plurality of spaces in the virtual space.
[0053], [0183], [0235] to [0240]  - Binds the data and chart to various model parameters. constructs the composite view using those values of the model parameters. There are additional or different bindings between the model parameters and the input parameters of the view. For instance, referring to FIG. 5, the model-view binding component 510 binds a potentially augmented set of model parameters 411 to a potentially augmented set of view components in the view component repository 520.
Canonical shapes carry metadata that potentially allows a geometry's " binder-arranger" (described below) to be parameterized to handle multiple shapes. The metadata also provides hints for "layout helpers" also described below. The metadata denotes aspects of the shape such as whether the shape is rectilinear or curvilinear, whether the shape is planar or volume occupying, whether the shape is symmetrical about some dimension, whether the shape needs to be read in the textual sense (e.g. a label) shapes, whether the shape can be colored or superimposed with texture. complex geometries may be constructed and composed with other  visual elements and geometries. 
As show in Fig. 17 and Fig. 20, objects in the spaces of the virtual space are together.).	

Regarding claim 13,  Mital discloses a non-transitory computer-readable medium comprising instructions that ([0296] FIG. 42 illustrates a computing system with memory with instruction.), 
when executed by one or more processors ([0296]  - a processor ), 
cause the one or more processors to perform operations comprising ([0296] – a processor performs the following operations.): 
receiving one or more data sets to a first visualization component ([0004], [0106] to [0108] - charts are received and to a space. ); 
generating a 3D representation of the first visualization component in a virtual environment based on the one or more data sets ([0103],[0254] to [0260] -  generation 3-D objects in the virtual space based on the charts.); 
receiving a command to transition the one or more data sets to a second visualization component in the virtual environment ( [0004], [0029], [0106] to [0108], [0254] to [0260]  – received a command to receive charts and to another of the plurality of spaces in the virtual space. ); 
generating an animation of 3D objects representing individual data points in the one or more data sets moving from the 3D representation of the first visualization component to a 3D representation of the second visualization component in the virtual environment ( [0220], [0254], [0260] - 3-D objects represents in the spaces based on the information of the charts in the virtual space. The user interface 2400 also includes a user interaction mechanism 2440. The user interaction mechanism 2440 permits the user (through one or more user gestures) to cause the data 2412 of the data visual item(s) 2411 to be applied to the input parameters of the element visual items 2420.  the user gesture(s) may actually cause the associated data to be to the input parameters of the elements visual items 2420. Such user gestures might be a drag or drop operation, a hover operation, a drag and click, or any other user gesture or combination of gestures.
Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. 
   FIG. 33 is an example of the application of a chart to virtual worlds. A "virtual world" is a computerized representation of some real of fictitious map. The map might be two-dimensional or may be three-dimensional. For instance, a city map might include streets, buildings, rivers, and so forth all laid out in a geographic relationship. " Charts" on the other hand represent data series applied to variables. Charts may be applied to virtual worlds using the principles described herein by applying a data series represented by the chart to some aspect of a virtual world. That virtual world aspect might be horizontal or vertical surface, external services of three-dimensional objects, routes, and so forth. The virtual world may represent a real physical space or might just represent a hypothetical area. The virtual world might represent all of a portion of a town, city, state, province, region, building, neighborhood, planet, or any other physical area. ); and 
binding the one or more data sets to the second visualization component ([0004], [0029], [0106] to [0108], [0254] to [0260]  – received a command to receive charts and to another of the plurality of spaces in the virtual space.
[0053], [0183], [0235] to [0240]  - Binds the data and chart to various model parameters. constructs the composite view using those values of the model parameters. There are additional or different bindings between the model parameters and the input parameters of the view. For instance, referring to FIG. 5, the model-view binding component 510 binds a potentially augmented set of model parameters 411 to a potentially augmented set of view components in the view component repository 520.
Canonical shapes carry metadata that potentially allows a geometry's " binder-arranger" (described below) to be parameterized to handle multiple shapes. The metadata also provides hints for "layout helpers" also described below. The metadata denotes aspects of the shape such as whether the shape is rectilinear or curvilinear, whether the shape is planar or volume occupying, whether the shape is symmetrical about some dimension, whether the shape needs to be read in the textual sense (e.g. a label) shapes, whether the shape can be colored or superimposed with texture. complex geometries may be constructed and composed with other  visual elements and geometries. 
As show in Fig. 17 and Fig. 20, objects in the spaces of the virtual space are together. ).
However Mital does not disclose data bound to a component.
Wu discloses data bound to a component ([0031] The server 105 may be a server providing various services, for example, a background server constructing experimental environment images displayed on the augmented reality devices 101, 102 and 103. The background server may process, for example, analyze data such as a received experimental environment image constructing request, and feed back the processing result (such as the experimental environment image) to the augmented reality device for display).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mital with data bound to a component as taught by Wu. The motivation for doing is to increase higher display fidelity as taught by Wu in paragraph(s) [0004]. 

Regarding claim 14, Mital in view of Wu do not disclose all the limitations of claim 13.
[0220], [0254], [0260] - 3-D objects represents in the spaces based on the information of the charts in the virtual space. The user interface 2400 also includes a user interaction mechanism 2440. The user interaction mechanism 2440 permits the user (through one or more user gestures) to cause the data 2412 of the data visual item(s) 2411 to be applied to the input parameters of the element visual items 2420.  the user gesture(s) may actually cause the associated data to be to the input parameters of the elements visual items 2420. Such user gestures might be a drag or drop operation, a hover operation, a drag and click, or any other user gesture or combination of gestures.
 Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. ): 
instructions for instantiating the first visualization component ([0103], [0220], [0254] to [0260] -  generation 3-D objects in the virtual space based on the charts.
 Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. 
   FIG. 33 is an example of the application of a chart to virtual worlds. A "virtual world" is a computerized representation of some real of fictitious map. The map might be two-dimensional or may be three-dimensional. For instance, a city map might include streets, buildings, rivers, and so forth all laid out in a geographic relationship. " Charts" on the other hand represent data series applied to variables. Charts may be applied to virtual worlds using the principles described herein by applying a data series represented by the chart to some aspect of a virtual world. That virtual world aspect might be horizontal or vertical surface, external services of three-dimensional objects, routes, and so forth. The virtual world may represent a real physical space or might just represent a hypothetical area. The virtual world might represent all of a portion of a town, city, state, province, region, building, neighborhood, planet, or any other physical area.); 
instructions for instantiating the second visualization component ([0004], [0029], [0106] to [0108], [0254] to [0260]  – received a command to receive charts and to another of the plurality of spaces in the virtual space.
 Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. 
   FIG. 33 is an example of the application of a chart to virtual worlds. A "virtual world" is a computerized representation of some real of fictitious map. The map might be two-dimensional or may be three-dimensional. For instance, a city map might include streets, buildings, rivers, and so forth all laid out in a geographic relationship. " Charts" on the other hand represent data series applied to variables. Charts may be applied to virtual worlds using the principles described herein by applying a data series represented by the chart to some aspect of a virtual world. That virtual world aspect might be horizontal or vertical surface, external services of three-dimensional objects, routes, and so forth. The virtual world may represent a real physical space or might just represent a hypothetical area. The virtual world might represent all of a portion of a town, city, state, province, region, building, neighborhood, planet, or any other physical area. ); 
instructions for binding the one or more data sets to parameterized inputs ([0053], [0183], [0235] to [0240]  - Binds the data and chart to various model parameters. constructs the composite view using those values of the model parameters. There are additional or different bindings between the model parameters and the input parameters of the view. For instance, referring to FIG. 5, the model-view binding component 510 binds a potentially augmented set of model parameters 411 to a potentially augmented set of view components in the view component repository 520.
Canonical shapes carry metadata that potentially allows a geometry's " binder-arranger" (described below) to be parameterized to handle multiple shapes. The metadata also provides hints for "layout helpers" also described below. The metadata denotes aspects of the shape such as whether the shape is rectilinear or curvilinear, whether the shape is planar or volume occupying, whether the shape is symmetrical about some dimension, whether the shape needs to be read in the textual sense (e.g. a label) shapes, whether the shape can be colored or superimposed with texture. complex geometries may be constructed and composed with other  visual elements and geometries.  ).

Regarding claim 15, Mital in view of Wu do not disclose all the limitations of claim 14.
Mital discloses wherein the list of actions further comprises instructions to wait for a user input before animating the 3D objects between the 3D representation of the first visualization object and the 3D representation of the second visualization object in the virtual environment ( [0220], [0254], [0260] - 3-D objects represents in the spaces based on the information of the charts in the virtual space. The user interface 2400 also includes a user interaction mechanism 2440. The user interaction mechanism 2440 permits the user (through one or more user gestures) to cause the data 2412 of the data visual item(s) 2411 to be applied to the input parameters of the element visual items 2420.  the user gesture(s) may actually cause the associated data to be to the input parameters of the elements visual items 2420. Such user gestures might be a drag or drop operation, a hover operation, a drag and click, or any other user gesture or combination of gestures. It is the user’s choose either to a drag or drop operation, a hover operation, a drag and click, or any other user gesture to wait for a user input before animating the 3D objects in between.
 Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. 
   FIG. 33 is an example of the application of a chart to virtual worlds. A "virtual world" is a computerized representation of some real of fictitious map. The map might be two-dimensional or may be three-dimensional. For instance, a city map might include streets, buildings, rivers, and so forth all laid out in a geographic relationship. " Charts" on the other hand represent data series applied to variables. Charts may be applied to virtual worlds using the principles described herein by applying a data series represented by the chart to some aspect of a virtual world. That virtual world aspect might be horizontal or vertical surface, external services of three-dimensional objects, routes, and so forth. The virtual world may represent a real physical space or might just represent a hypothetical area. The virtual world might represent all of a portion of a town, city, state, province, region, building, neighborhood, planet, or any other physical area. ).

Regarding claim 16, Mital in view of Wu do not disclose all the limitations of claim 15.
Mital discloses wherein receiving the command to transition the one or more data sets to the second visualization component triggers execution of the story data structure to stop waiting for a user input before animating the 3D objects ( [0220], [0254], [0260] - 3-D objects represents in the spaces based on the information of the charts in the virtual space. The user interface 2400 also includes a user interaction mechanism 2440. The user interaction mechanism 2440 permits the user (through one or more user gestures) to cause the data 2412 of the data visual item(s) 2411 to be applied to the input parameters of the element visual items 2420.  the user gesture(s) may actually cause the associated data to be to the input parameters of the elements visual items 2420. Such user gestures might be a drag or drop operation, a hover operation, a drag and click, or any other user gesture or combination of gestures. It is the user’s choose the time when to stop a drag or drop operation, a hover operation, a drag and click, or any other user gesture to wait for a user input before animating the 3D objects. 
 Using the principles described herein, analytics can be integrated into such solutions. A city planner will open a traffic model created by experts, and drag a bridge in from a gallery of road improvements. The bridge will bring with it analytical behavior like length constraints and high-wind operating limits. Via appropriate visualizations, the planner will see and compare the effect on traffic of different bridge types and placements. The principles described herein may be applied to any map scenarios where the map might be for a wide variety of purposes. The map might be for understanding the features of a terrain and finding directions to some location. The map might also be a visual backdrop for comparing regionalized data. More recently, maps are being used to create virtual worlds in which buildings, interiors and arbitrary 3-D objects can be overlaid or positioned in the map. FIG. 30 illustrates an example visualized urban plan. Note that once again, charts may be functionally and analytically integrated with a map of a virtual world (in this case a city). As the chart changes, so might the virtual world, and vice versa. 
   FIG. 33 is an example of the application of a chart to virtual worlds. A "virtual world" is a computerized representation of some real of fictitious map. The map might be two-dimensional or may be three-dimensional. For instance, a city map might include streets, buildings, rivers, and so forth all laid out in a geographic relationship. " Charts" on the other hand represent data series applied to variables. Charts may be applied to virtual worlds using the principles described herein by applying a data series represented by the chart to some aspect of a virtual world. That virtual world aspect might be horizontal or vertical surface, external services of three-dimensional objects, routes, and so forth. The virtual world may represent a real physical space or might just represent a hypothetical area. The virtual world might represent all of a portion of a town, city, state, province, region, building, neighborhood, planet, or any other physical area. ).

Regarding claim 17, see rejection on claim 13.

Regarding claim 18, see rejection on claim 14.

Regarding claim 19, see rejection on claim 15.

Regarding claim 20, see rejection on claim 16.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Mital et al. (Publication: US 20100325564) in view of Wu et al. (Publication: US 2018/0190030 A1) and Sparks et al. (Publication: 2017/0230576 A1).

Regarding claim 11, Mital in view of Wu do not disclose all the limitations of claim 1.
Mital discloses wherein the first visualization component and the second visualization component are in the virtual environment.
[0053], [0103], [0183], [0235] to [0240], [0254] to [0260] -  generation 3-D objects in the virtual space based on the charts.
[0004], [0029], [0106] to [0108], [0245], [0254] to [0260]  – the application receives a command to receive charts and to another of the plurality of spaces in the virtual space.
a geometry contains the description the visual elements/layout of the container in which the data will be visualized by means of shapes. For example, the simplest possible bar chart specifies the shape of the bounding rectangle, proportionality in the 3D dimensions of the container (alternatively, absolute dimensions), the coordinate system (e.g., Cartesian). A more sophisticated visualization may specify additional concepts. a map may specify subdivisions within the geometry (like zones, streets) that restrict where within the coordinate system a shape may be placed. A quadrant diagram may specify that its Cartesian axes accommodate negative values, color, texture, transparency, and other controllable visual parameters.
Canonical shapes carry metadata that potentially allows a geometry's " binder-arranger" (described below) to be parameterized to handle multiple shapes. The metadata also provides hints for "layout helpers" also described below. The metadata denotes aspects of the shape such as whether the shape is rectilinear or curvilinear, whether the shape is planar or volume occupying, whether the shape is symmetrical about some dimension, whether the shape needs to be read in the textual sense (e.g. a label) shapes, whether the shape can be colored or superimposed with texture. complex geometries may be constructed and composed with other  visual elements and geometries. 
As show in Fig. 17 and Fig. 20, objects in the spaces of the virtual space. ).
However Mital in view of Wu do not disclose displayed in a carousel surrounding a virtual location of a user.
Sparks discloses displayed in a carousel surrounding a virtual location of a user ([0026] - electronic video capture device (100) implementing the 360.degree. variable planar panoramic video controller (206) create an illusion of the immediate surroundings (or outwardly focused object, tableau or panorama) of the user experiencing a vertiginous sensation as if viewer were on a carousel. The guiding by the 360.degree. variable planar panoramic video controller (206) of the user's continuous directional physical rotation to measure and complete a full 360.degree. physical rotation (312) combined with the assembly of the 360.degree. panoramic zoetropic video image from the still images (316) copied from the 360.degree. video image capture (movie) at pre-set intervals 406, 410 creates for a viewer a virtually seamless zoetropic panoramic video of the user 400 centered in the user's immediate surroundings captured during the video image capture (movie).).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mital in view of Wu with displayed in a carousel surrounding a virtual location of a user as taught by Sparks. The motivation for doing is to easily present time information as taught by Sparks in paragraph(s) [0007]. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “I. MITAL DOES NOT GENERATE AN ANIMATION OF 3D OBJECTS MOVING FROM A FIRST TO A
SECOND VISUALIZATION COMPONENT
For example, the Applicant's Specification illustrates two examples of visualization components: one having a 3D representation of a funnel, and the other having a 3D representation of a set of "beakers" that can be filled with data points like liquid.
First, the Office Action cites Mital's discussion of binding data to input parameters of visual items in ,i [0220]. User gestures can be received as input commands to bind data sets 2412 to "element visual items" 2420. However, there is no discussion of such a gesture causing a data set that is already bound to one element visual item to be animated as individual 
Second, the Office Action cites Mital's placing bridges, buildings, and other 3D objects into a 3D environment to be overlaid or positioned on a virtual map in ,i [0254]. However, there is no discussion of any animation of the bridges, buildings, or other 3D objects when overlaid on the map. Additionally, each of these 3D objects exist independently and are tied to their own data sets. There is no discussion animating individual data points from one 3D object to be bound to another 3D object in the virtual environment as recited by the claims.
Finally, the Office Action cites Mital's discussion of how charts representing data series can be applied to a virtual world to define the appearance of a virtual object in ,i [0260]. For example, a data series in a chart may be used to define a surface of a 3D object. However, there
is no discussion of animating individual data points transitioning from one 3D representation to another 3D representation and updating their bindings as recited by the claims.
For at least these reasons, the cited portions of Mital do not teach or suggest the animation of individual data points and changing the binding of those data points from one 3D representation to another.”

Examiner disagrees.
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
There is a discussion of such a gesture causing a data set that is already bound to one element visual item to be animated as individual data points to a second element visual item to be bound to the second element visual item.
[0220], [0254], [0260] - 3-D objects represents in the spaces based on the information of the charts in the virtual space. The user interface 2400 also includes a user interaction mechanism 2440. The user interaction mechanism 2440 permits the user (through one or more user gestures) to cause the data 2412 of the data visual item(s) 2411 to be applied to the input parameters of the element visual items 2420.  the user gesture(s) may actually cause the associated data to be to the input parameters of the elements visual items 2420. Such user gestures might be a drag or drop operation, a hover operation, a drag and click, or any other user gesture or combination of gestures. Furthermore, the animation can be read on as well.

There is discussion that data sets is moved from the 3D representation by animation as stated above.
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 2 – 12, 14 – 16, and 18 – 20, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 13, and 17 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 13, and 17 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ming Wu/
Primary Examiner, Art Unit 2616